759 N.W.2d 400 (2009)
Ted J. BLUNDY, Plaintiff-Appellee, and
Jason Blundy, Plaintiff/Cross-Defendant-Appellee,
v.
SECURA INSURANCE, Defendant-Appellant, and
Spectrum Health and Mary Free Bed Hospital and Rehabilitation Center, Plaintiffs/Cross-Plaintiffs-Appellees.
Docket No. 137060. COA No. 275462.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the July 1, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.